UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 00-7814



JEFFREY ALLEN CARTER,

                                            Plaintiff - Appellant,

          versus


RONALD J. ANGELONE; LONNIE SAUNDERS, Warden;
WARDEN HOLLAR; MAJOR REDMAN, Grievance Offi-
cer; LIEUTENANT SANTIAGO; SERGEANT SCOTT; SER-
GEANT HARDIN; SNYDER, C/O; OFFICER JONES; COR-
RECTIONAL OFFICER CONNER; SERGEANT THOMPSON,
Investigator,

                                           Defendants - Appellees.



Appeal from the United States District Court for the Western
District of Virginia, at Roanoke. James C. Turk, District Judge.
(CA-00-951-7)


Submitted:   April 6, 2001                  Decided:   July 9, 2001


Before TRAXLER and KING, Circuit Judges, and HAMILTON, Senior Cir-
cuit Judge.


Dismissed in part and affirmed in part by unpublished per curiam
opinion.


Jeffrey Allen Carter, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Jeffrey Allen Carter appeals the district court’s orders deny-

ing relief on his 42 U.S.C.A. § 1983 (West Supp. 2000) complaint

and denying reconsideration of that order.                The district court

dismissed    Carter’s   sexual   harassment    claims     without   prejudice

because he did not allege physical injury pursuant to 28 U.S.C.A.

§ 1997e(e) (West Supp. 2000).       Because Carter may re-file his com-

plaint to allege physical injury, the order in question is not a

final, appealable order as to those claims. See Domino Sugar Corp.

v. Sugar Workers Local Union 392, 10 F.3d 1064, 1066-67 (4th Cir.

1993).     Accordingly, we dismiss Carter’s appeal as to the sexual

harassment claims for lack of jurisdiction.

     We have reviewed the record as to the remaining claims and the

district’s    opinion    and   orders   and   find   no   reversible   error.

Accordingly, we affirm on the reasoning of the district court as to

all other claims.       Carter v. Angelone, No. CA-00-951-7 (W.D. Va.

Dec. 11 and 28, 2000).      We dispense with oral argument because the

facts and legal contentions are adequately presented in the mate-

rials before the court and argument would not aid the decisional

process.




                                   DISMISSED IN PART; AFFIRMED IN PART




                                        2